Citation Nr: 0506876	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for low back strain with degenerative disc disease 
and herniated nucleus pulposus at L5-S1 with bilateral 
sciatic neuropathy.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1991 to March 
1995.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in March 2002 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Winston-Salem, North Carolina.   

Service connection for low back strain, mild and chronic, was 
granted in July 1997.  A 10 percent disability evaluation was 
assigned effective March 2, 1995.  In March 2002, the RO 
characterized the service-connected low back disability as 
low back strain with X-ray findings of degenerative disc 
disease.  A 40 percent rating was assigned effective March 2, 
1995.   

In January 2004, service connection for sciatic neuropathy of 
the left lower extremity associated with low back strain with 
X-ray findings of degenerative disc disease and a 20 percent 
evaluation was assigned effective January 11, 2003.  Service 
connection for sciatic neuropathy of the right lower 
extremity associated with low back strain and X-ray finding 
of degenerative disc disease and a 10 percent rating was 
assigned effective July 24, 2003.  The veteran was advised to 
submit a notice of disagreement, if he disagreed with these 
decisions.  He has not responded to this notice.

The issue of entitlement to a higher disability evaluation 
for the service-connected low back strain with degenerative 
disc disease and herniated nucleus pulposus at L5-S1 with 
bilateral sciatic neuropathy from September 23, 2002 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The veteran has pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  

3.  The veteran does not have ankylosis of the thoracolumbar 
spine, or neurologic manifestations other than sciatic 
neuropathy of the lower extremities.    


CONCLUSION OF LAW

The criteria for a 60 percent rating for low back strain with 
degenerative disc disease and herniated nucleus pulposus at 
L5-S1 have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In a December 2001 letter, VA notified the veteran of the 
evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter told the 
veteran that he could submit evidence.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  In the present case, the VCAA notice was 
provided before the initial AOJ adjudication in March 2002.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records dated from June 2001 to 
February 2003 were obtained.  

Statements and treatment records from the veteran's 
chiropractor and physician are associated with the record.  
The veteran identified treatment by Dr. D. Nailesh.  The RO 
made an attempt to obtain these treatment records by 
contacting Dr. Nailesh; however, such records were not 
obtained.  The veteran was notified of this unsuccessful 
search in the August 2003 statement of the case.  There is no 
identified relevant evidence that has not been accounted for.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in February 2002, July 2002, and July 2003 to 
determine the severity of his disability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 10 
percent rating is assigned when there is characteristic pain 
on motion.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Under the former provisions of Diagnostic Code 5293, in 
effect before September 23, 2002, a noncompensable evaluation 
is assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (Aug. 
27, 2003).  

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, sacroiliac injury and weakness; 
Diagnostic Code 5237, lumbosacral or cervical strain; 
Diagnostic Code 5238, spinal stenosis; Diagnostic Code 5239, 
spondylolisthesis or segmental instability; Diagnostic Code 
5240, ankylosing spondylitis; Diagnostic Code 5241, spinal 
fusion; and Diagnostic Code 5242, degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent rating is assigned for 
forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (2): [] For VA compensation 
purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 
degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are 
zero to 30 degrees.  The combined range 
of motion refers to the sum of the range 
of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  Diagnostic Code 5235, 
Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury 
and weakness; Diagnostic Code 5237 
Lumbosacral or cervical strain; 
Diagnostic Code 5238 Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability; Diagnostic Code 
5240 Ankylosing spondylitis; Diagnostic 
Code 5241 Spinal fusion; Diagnostic Code 
5242 Degenerative arthritis of the spine 
(see also diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  

In the present case, the Board will consider the claim for an 
increased rating for low back strain with degenerative disc 
disease under the old rating criteria from November 20, 2001 
to September 22, 2002.  Consideration of entitlement to an 
increased rating for the low back strain with degenerative 
disc disease from September 23, 2002, under the old and new 
regulations, can not be done at this time because additional 
development is required, and this issue is remanded below.     

The RO assigned a 40 percent rating to the low back strain 
with degenerative disc disease under Diagnostic Code 5293 
from November 20, 2001.  

A 40 percent rating is the highest possible rating under 
Diagnostic Codes 5292, limitation of motion of the lumbar 
spine, and 5295, lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).  

The July 2003, VA examination reported that the veteran had 
MRI evidence of disc disease, and absent ankle jerk.  The 
veteran has reported no relief from back pain.  Thus, the 
veteran has persistent symptoms of intervertebral disc 
disease with neurologic findings appropriate to the site of 
the diseased disc.  He, accordingly, meets the criteria for a 
60 percent rating under the old provisions of Diagnostic Code 
5293.  That is the maximum rating under that diagnostic code.

Turning to the formula for rating intervetebral disc disease 
that became effective in August 2002 the veteran's treatment 
records show only a three day period of doctor prescribed 
bedrest.  Moreover, 60 percent is the maximum rating based on 
incapacitating episodes.

A higher rating under the general rating formula for back 
disabilities would require ankylosis.  The veteran has 
substantial, albeit limited, motion of the thoracolumbar 
spine.  Therefore the formula does not provide a basis for a 
higher evaluation.  See Shipwash v. Brown, 8 Vet App 218, 221 
(1995) (noting that ankylosis is immobility and consolidation 
of a joint.

The new rating criteria provide for seperately rating the 
neurologic manifestations of the back disability.  The RO has 
provided separate evaluations for sciatic nerve disability of 
the left and right lower extremities.  The veteran has not 
submitted a notice of disagreement with these separate 
evaluations, and the Board is without jurisdiction to review 
them.  38 U.S.C.A. § 7105 (West 2002).  There is no evidence 
of additional neurologic disability other than that of the 
sciatic nerves.  

Accordingly, the new criteria do not provide a basis for an 
evaluation in excess of 60 percent.
A 100 percent evaluation is assigned under the former 
provisions of Diagnostic Code 5286 when there is complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle with marked deformity and involvement of the major 
joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (2002).

There is no evidence of complete bony fixation of the spine 
at an unfavorable angle with marked deformity and involvement 
of the major joints or without other joint involvement.  The 
medical evidence of record shows that the veteran has motion 
of the lumbar spine, although such motion is severely 
limited.  Thus, the Board finds that a higher rating under 
Diagnostic Code 5286 is not warranted.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on limitation 
of motion, and the next higher rating requires ankylosis, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  
In the instant case, the veteran is receiving a 60 percent 
evaluation and as just discussed higher ratings would require 
ankylosis.  Accordingly, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are not for consideration.  See Johnston, 10 Vet. 
App. at 85. 

The veteran has reported that the back disability interferes 
with employment, in that it caused him to take a lower paying 
job.  

In exceptional cases, where application of the schedular 
criteria is impractical, and a disability is manifested by 
factors such as marked interference with employment, the 
claim will be referred to the appropriate first line 
authority for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b) (2004).  The veteran has not reported 
how much his income has been reduced.  However, he is now in 
receipt of a 60 percent evaluation for the intervertebral 
disc disease, and additional 20 and 10 percent evaluations 
for sciatic neuropathy.  These evaluations are intended to 
compensate him for lost income.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a) (2004) (providing that the rating schedule 
is intended to compensate for the average impairment in 
earnings capacity in civil occupations resulting from 
disability).  In the statement of the case, the RO considered 
referral for an extraschedular rating, but concluded that 
such referral was not warranted.

The veteran has not reported the loss of significant time 
from work as the result of his back disability.  Indeed, he 
has argued that financial pressures force him to work despite 
the back symptoms.  Therefore, the Board concludes that the 
back disability does not cause marked interference with 
employment as contemplated in § 3.321(b).  The diability has 
not required any recent hospitalization, therefore, it cannot 
be said that it causes frequent hospitalization.  Therefore, 
referral for consideration of an extraschedular rating is not 
warranted.

The medical evidence of record establishes that the veteran 
has a pronounced intervertebral disc disease.  Consequently, 
the Board finds that a 60 percent evaluation is appropriate 
under Diagnostic Code 5293, and the veteran's claim is 
granted to that extent.  


ORDER

A 60 percent rating for low back strain with degenerative 
disc disease is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


